Case: 19-50126      Document: 00515111404         Page: 1    Date Filed: 09/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-50126
                                                                              FILED
                                                                     September 10, 2019
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FIDEL MARTINEZ-ARROYO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:18-CR-416-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Fidel Martinez-
Arroyo has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Martinez-Arroyo has filed a response. The record
is not sufficiently developed to allow us to make a fair evaluation of Martinez-
Arroyo’s claim of ineffective assistance of counsel; we therefore decline to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50126    Document: 00515111404     Page: 2   Date Filed: 09/10/2019


                                 No. 19-50126

consider the claim without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Martinez-Arroyo’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2